Case 2:20-cv-09514-SB-KS Document 30 Filed 07/20/21 Page 1of1 Page ID #:123

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:20-cv-09514-SB-KS Date: 7/20/2021

 

Title: Jamey Perry v. Village Hardware and Lumber, Inc. et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER RE: POST-SETTLEMENT STATUS
CONFERENCE

The parties filed a notice of settlement but failed to appear at the scheduled
post-settlement status conference on July 9, 2021. The parties are admonished for
failing to appear as required without leave of court.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
